DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10/13/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gumaste et al. (US 2011/0000481 A1). 
Regarding claim 1, Gumaste discloses a method for nasal delivery of a pharmaceutical agent (Abstract, Paragraphs 0018-0023), comprising: providing a liquid containing a pharmaceutical agent into a reservoir of a device (body 12 the device having a vapor guard (face mask 16, Figure 1) having a bowl with a volume defined by a bridge guard at a top of the vapor guard and a nostril guard at a bottom of the vapor guard (bowl-shaped volume defined by top portion of face mask 16 and its distal end 18, Figure 3), a mist outlet inside the bowl of the vapor guard (outlet 14 connected to facemask 16, Paragraph 0017), the vapor guard configured for covering a nose (facemask 16 is sized and shaped to fit over the mouth and nose of a patient, Paragraph 0017), the vapor guard atop a handle (facemask 16 atop body 12, Figure 1) having an acoustic vibrator (vibratory element 26 preferably comprises a piezo transducer (which is a type of electroacoustic transducer), Paragraph 0018; Figure 4) and the liquid reservoir within (Pharmaceutical agents dissolved or suspended in a liquid medium, Paragraph 0008), the liquid reservoir fluidly connecting to the mist outlet inside the bowl of the vapor guard (vibratory element 26 engages with base of blister pack 22 whereupon medication is deaggreagated and ejected out of blister pack into chamber 23, Paragraph 0023); placing the vapor guard over the nose (place facemask 16 over mouth and nose, Paragraph 0023); activating the acoustic vibrator within the handle (start button 40 activates vibratory element 26, Paragraph 00023), the acoustic vibrator dispersing and micronizing the pharmaceutical agent within the liquid in the reservoir creating a microfluidized liquid (The vibrating element engages with the base of blister pack 22 whereupon medication is deaggregated and ejected out of blister pack 34 into chamber 23 as a cloud or powder plume 46 where it is then inhaled propelling microfluidized liquid through the mist outlet into the bowl of the vapor guard (ejected out of blister pack 34 into chamber 23 as a cloud or powder plume 46 where it is then inhaled by the patient, Paragraph 0023); and delivering the microfluidized liquid into an olfactory region by inhaling the microfluidized liquid in the bowl of the vapor guard through the nose (drug delivered to nasal passages, Paragraph 0028).
Regarding claim 7, Gumaste discloses the method as described in claim 1, and further discloses wherein the step of activating the acoustic vibrator within the handle is controlled by a switch (the caregiver presses the start button 40 which activates the vibrating element 26, Paragraph 0023). 
Regarding claim 8, Gumaste further discloses the step of deactivating the acoustic vibrator by the switch after the step of delivering the microfluidized liquid into an olfactory region by inhaling the microfluidized liquid in the bowl of the vapor guard through the nose (activates the vibrating element 26 for a predetermined time, e.g. 1-2 seconds, Paragraph 0023; thus, pressing the button 40 will subsequently deactivate the vibrating element 26 after the predetermined time is over).
Regarding claim 9, Gumaste further discloses wherein the step of providing a liquid containing a pharmaceutical agent into a reservoir of a device includes placing a pre-filled reservoir containing the pharmaceutical agent into the handle (body 12 includes a movable panel 18 for permitting one or more blister packs or molded bodies 22 containing a medication to be introduced into a chamber 23, Paragraph 0018; pharmaceutical agents dissolved or suspended in a liquid medium, Paragraph 0008).
 a device for nasal delivery of a pharmaceutical agent (nebulizer 10, Figures 1-5), comprising:  a vapor guard (facemask 16, Figure 1) having a bowl with a volume defined by a bridge guard at a top of the vapor guard and a nostril guard at a bottom of the vapor guard (bowl-shaped volume defined by top portion of face mask 16 and its distal end 18, Figure 3), the vapor guard configured for covering a nose (facemask is sized and shaped to fit over mouth and nose of patient, Paragraph 0017); a mist outlet inside the bowl of the vapor guard (outlet 14, Figures 1-5); and a handle (housing or body 12, Figure 1) the vapor guard atop the handle (see Figure 1), the handle having an acoustic vibrator (vibratory element 26 preferably comprises a piezo transducer (which is a type of electroacoustic transducer), Paragraph 0018; Figure 4) and a liquid reservoir within (body 12 includes a movable panel 18 for permitting one or more blister packs or molded bodies 22 containing a medication to be introduced into a chamber 23, Paragraph 0008; pharmaceutical agents dissolved or suspended in a liquid medium, Paragraph 0008), the liquid reservoir fluidly connecting to the mist outlet inside the bowl of the vapor guard (The vibrating element engages with the base of blister pack 22 whereupon medication is deaggregated and ejected out of blister pack 34 into chamber 23 as a cloud or powder plume 46 where it is then inhaled by the patient, Paragraph 0023).
Regarding claim 15, Gumaste further discloses a controller operationally connecting to the acoustic vibrator (controller 27, Figure 2; electronic controller 27 for controlling operation of the vibratory element 26, Paragraph 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gumaste et al. (US 2011/0000481 A1) in view of Patton et al. (US 2013/0269694 A1). 
Regarding claim 2, Gumaste discloses the method as described in claim 1, but is silent wherein the step of activating the acoustic vibrator within the handle is controlled by a software application that runs on a plurality of mobile computing platforms in communication with a controller operationally connecting to the acoustic vibrator. 
However, Patton teaches an apparatus for delivering nebulized medication to a user (Abstract), the nebulizer comprising a vibrational element that nebulizes a liquid 
Therefore, it would have been obvious at the time of invention to modify the teachings of Gumaste to include controlling the acoustic vibrator via a software program on a mobile device, as this provides several advantages such as informing the user when medicant delivery is complete, tracking and storing previous administrations of medicant delivery, displaying present and past usage information, and transmitting present and past usage information to third parties (e.g., doctors) (Paragraph 0031). By providing a means to communicate such information with caregivers and/or doctors, dosage and frequency instructions may be improved (Paragraph 0036). Additionally, the production costs of such inhalation devices may be reduced by using a mobile device that a user may already own to provide processing circuitry for the inhalation device (Paragraph 0036). 
Regarding claim 3, Patton further teaches wherein the software application provides an on-demand activation for dosage delivery ("user executes control software on mobile device 190 and selects an operation sequence which may specify 
Therefore, it would have been obvious at the time of invention to modify the teachings of Gumaste to further incorporate a software application providing on-demand activation for dosage delivery, as this would allow the user to more effectively control the desired drug delivery characteristics (Paragraph 0003). 
Regarding claim 4, Patton further teaches wherein the software application includes retrieving a dosage, a quantity and a schedule for the pharmaceutical agent (mobile device 190 may determine from stored data that a certain amount of medicant has been delivered to a user over a particular time period and only a certain amount is still required to be delivered per a previously set requirement, Paragraph 0032).
Regarding claim 5, Patton further teaches wherein the software application includes storing delivery data for the pharmaceutical agent.   (mobile device 190 may determine from stored data that a certain amount of medicant has been delivered to a user over a particular time period and only a certain amount is still required to be delivered per a previously set requirement, Paragraph 0032).
Regarding claim 6, Patton further teaches the step of deactivating the acoustic vibrator by the software application after the step of delivering the microfluidized liquid into the olfactory region by inhaling the microfluidized liquid in the bowl of the vapor guard through the nose (If the operation sequence is complete, then mobile device 190 ends the operation sequence. This may occur either by ceasing transmission of a signal from mobile device 190 to inhalation device 100, or 
Regarding claim 16, Gumaste teaches the device as described in claim 15, but is silent wherein the controller is in wireless communication with a software application running on a mobile computing device, the software application operationally controlling the device through the controller.  
However, Patton teaches an inhaler device where a controller (communication interface 150, Figure 1) is in wireless communication (communication interface 150 may receive instructions from a mobile device 190b via wireless communications 196, Paragraph 0023) with a software application running on a mobile computing device (mobile device 190b, Figure 1), the software application operationally controlling the device through the controller (Software may be downloaded or loaded onto mobile devices 190 to control inhalation device 100 via communication interface, Paragraph 0030).
Therefore, it would have been obvious at the time of invention to modify the teachings of Gumaste to include the controller being in wireless communication with a software application running on a mobile device as this would allow portable usage of the inhaler device by the patient. 
Regarding claim 17, Gumaste in view of Patton teaches the device as described in claim 16, with Gumaste further teaching wherein the handle (body 12, Figure 1) has a chamber (chamber 23, Figure 1) between the reservoir (blister pack 22) and the vapor guard (face mask 16).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gumaste et al. (US 2011/0000481 A1) in view of Rubin (WO 2012026963 A2).  
Regarding claim 11, Gumaste discloses the device as described in claim 10, but it silent wherein specifying the acoustic vibrator is a motorized air pump. 
However, Rubin teaches a nebulizer (Abstract) comprising a vibrating/oscillating membrane (porous membrane 11) for the purpose of atomizing/nebulizing aerosol from a liquid substance, with the source of vibration/oscillation being chosen from a variety of vibratory means chosen from the class of electro-mechanical vibratory means including, but not limited to, piezoelectric transducers, piezoelectric pumps and piezoelectric motors (claim 19). It is to be noted that the resulting nebulized aerosol produced from the vibrating membrane (caused by the piezoelectric pump/motor) is contained in reserve chamber 16 until airflow, originating at one or more airflow inlets 19, carries the aerosol through the device and out to the end user through the airflow outlet 20 of the device, thus a pumping action of air is produced within the device (Page 22). 
Therefore, it would have been obvious at the time of invention to modify the teachings of Gumaste to include the vibrating element being a motorized air pump, as a pump could be used as a mechanism to provide a source of vibration to a vibrational element within the nebulizer device, for the purpose of micronizing a liquid pharmaceutical substance to be inhaled by a user. 
Regarding claim 12, Rubin further teaches wherein the motorized air pump provides acoustic waves (“vibrations caused by piezoelectric transducer (or piezoelectric pump/motor as indicated in claim 19) sets up pressure variations, as well as standing waves and/or acoustic waves”, Page 28).
wherein the motorized air pump provides ultrasonic waves through piezo-electricity (“oscillations adapted to occur at ultrasonic frequencies”, Page 8; Piezoelectric motor assembly 12, Figure 1).
Regarding claim 14, Rubin further teaches wherein the motorized air pump is operationally connected to the reservoir (“The oscillation of membrane 11 - caused by piezoelectric moto assembly 12 - causes a liquid medicament formulation, stored within a liquid reservoir 15, to be nebulized”, Page 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                             
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785